           Case 1:18-cr-00073-NONE-SKO Document 267 Filed 12/29/20 Page 1 of 2



 1   Jeffrey T. Hammerschmidt, #131113
     HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, California 93721
 3   Tel: (559) 233-5333
     Fax: (559) 233-4333
 4
     Attorney for Defendant, JUAN D. GONZALEZ-MEJIA
 5
 6                              IN THE UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA

 8
 9
10                                                  )
     UNITED STATES OF AMERICA,                      )   Case No.: 1:18-CR-00073-NONE-SKO-2
11                                                  )
                   Plaintiff,                       )   STIPULATION AND ORDER TO
12                                                  )   CONTINUE SENTENCING SET FOR
     vs.                                            )   JANUARY 15, 2021
13                                                  )
                                                    )   Courtroom: 4
14                                                  )   Judge: NONE
     JUAN D. GONZALEZ-MEJIA,                        )
15                                                  )
                   Defendant.                       )
16
17          IT IS HEREBY STIPULATED by and between Jeffrey T. Hammerschmidt, attorney for
18   the above-named defendant Juan D. Gonzalez-Mejia, and Christopher D. Baker, Assistant United
19   States Attorney, that the Sentencing set for January 15, 2021 at 8:30 a.m. be continued to May
20   21, 2021.
21          The stipulation is based on good cause, in that Juan D. Gonzalez-Mejia is currently
22   enrolled in college classes, for which were set to conclude on December 11, 2020 but due to the
23   COVID-19 Pandemic his completion date has been extended. Upon completion he will earn his
24
     college degree.
25
26   Dated: December 28, 2020                            /s/ Jeffrey T. Hammerschmidt
                                                         JEFFREY T. HAMMERSCHMIDT
27                                                       Attorney for JUAN D. GONZALEZ-MEJIA
28
                                                    1
          Case 1:18-cr-00073-NONE-SKO Document 267 Filed 12/29/20 Page 2 of 2



 1
     SO STIPULATED
 2
     Dated: December 28, 2020                            McGREGOR W. SCOTT
 3                                                       United States Attorney
 4
                                                     By: /s/ Christopher D. Baker_______________
 5                                                      CHRISTOPHER D. BAKER
                                                        Assistant United States Attorney
 6
 7
 8                                              ORDER
 9          The Court has reviewed and considered the stipulation of the parties to continue the
10   Sentencing set for January 15, 2021 at 8:30 a.m. Good cause appearing, it is hereby ordered that
11   the Sentencing set for Friday, January 15, 2021 at 8:30 a.m. be continued to May 21, 2021.
12
13   IT IS SO ORDERED.
14
        Dated:    December 28, 2020
15                                                      UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
